          Case 6:21-cv-01186-PGB-GJK Document 2-1 Filed 07/21/21 Page 1 of 7 PageID 281
Filing # 116505032   E-Filed 11/11/2020 02:37:31 PM


                                        IN THE CIRCUIT COURT OF THE
                                     NINTH JUDICIAL CIRCUIT IN AND FOR
                                          ORANGE COUNTY, FLORIDA

        JAMES FELIX and                                                    CASE NO:
        PENELOPE STANLEY,

                       Plaintiffs,
        vs.

        WAL-MART STORES EAST, LP, a
        Foreign Limited Partnership,

                       Defendant.
                                                     /

                                                  COMPLAINT

               COMES NOW Plaintiffs, JAMES FELIX and PENELOPE STANLEY, by and through the

        undersigned counsel sue Defendant, WAL-MART STORES EAST LP (hereinafter “WAL-

        MART), and alleges:

               1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

        DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees (The estimated value of

        Plaintiff’s claim is in excess of the minimum jurisdictional threshold required by this

        Court). Accordingly, Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated

        amount of the claim” as required in the preamble to the civil cover sheet for jurisdictional

        purposes only (the Florida Supreme Court has ordered that the estimated “amount of claim” be

        set forth in the civil cover sheet for data collection and clerical purposes only). The actual value

        of Plaintiff’s claim will be determined by a fair and just jury in accordance with Article 1,

        Section 21, Fla. Const.




                                                         1


                                                 EXHIBIT B
Case 6:21-cv-01186-PGB-GJK Document 2-1 Filed 07/21/21 Page 2 of 7 PageID 282




        2.      At all times material to this action, Plaintiff, JAMES FELIX, is a natural person

residing in Orlando, Orange County, Florida.

        3.      At all times material to this action, Plaintiff, PENELOPE STANLEY, is a natural

person residing in Orlando, Orange County, Florida.

        4.      At all times material to this action, WAL-MART is a foreign limited partnership

licensed to and doing business in the State of Florida.

        5.      At all times material hereto, Defendant, WAL-MART was the owner and in

possession of that certain business located at 5734 South Orange Blossom Trail, Orlando, Orange

County, Florida, said business being that of a retail establishment, open to the general public,

including the Plaintiffs herein.

        6.      Venue is proper in Orange County because the alleged incident occurred in Officer

County.

                              FACTS COMMON TO ALL COUNTS

        7.      On or about December 24, 2019, Plaintiffs, JAMES FELIX and PENELOPE

STANLEY, visited Defendant, WAL-MART’s premises located at the above address.

        8.      At said and time place, Plaintiff, JAMES FELIX, was operating motor vehicle of

which, Plaintiff, PENELOPE STANLEY, was a passenger, in the parking lot of Defendant,

WAL-MART’s premises located at the above address.

        9.      At said time and place, while lawfully on Defendant, WAL-MART’s premises

located at the above address as a business invitee, Plaintiff, JAMES FELIX’s, vehicle struck a

pothole, and, as a consequence, Plaintiffs, JAMES FELIX and PENELOPE STANLEY,

sustained severe bodily injury.




                                                   2


                                           EXHIBIT B
Case 6:21-cv-01186-PGB-GJK Document 2-1 Filed 07/21/21 Page 3 of 7 PageID 283




     COUNT I: PLAINTIFF, JAMES FELIX CLAIM OF NEGLIGENCE AGAINST
                          DEFENDANT, WAL-MART

       10.      Plaintiff, JAMES FELIX, adopts and realleges Paragraphs 1 through 9 as fully set

forth herein.

       11.      At said time and place, Plaintiff, JAMES FELIX was a guest at the retail

establishment, lawfully upon the premises of the Defendant, WAL-MART, who owed Plaintiff,

JAMES FELIX, a duty to exercise reasonable care for his safety.

       12.      At said time and place, Defendant, WAL-MART breached its duty owed to

Plaintiff, JAMES FELIX, by committing one or more of the following omissions or

commissions:

       a) Negligently failing to maintain or adequately maintain the parking lot, thus creating a

             hazardous condition to members of the public utilizing said parking lot, including the

             Plaintiff herein, thus creating an unreasonably dangerous condition for Plaintiff;

       b) Negligently failing to inspect or adequately inspect the parking lot, as specified

             above, to ascertain whether the pothole constituted a hazard to pedestrians utilizing

             said parking lot, including the Plaintiff herein, thus creating an unreasonably

             dangerous condition to the Plaintiff;

       c) Negligently failing to inspect or adequately warn the Plaintiff of the danger of the

             parking lot, when Defendant knew or through the exercise of reasonable care should

             have known that said parking lot was unreasonably dangerous and that Plaintiff was

             unaware of same; and




                                                     3


                                           EXHIBIT B
Case 6:21-cv-01186-PGB-GJK Document 2-1 Filed 07/21/21 Page 4 of 7 PageID 284




          d) Negligently failing to correct or adequately correct the unreasonably dangerous

                condition of the parking lot on Defendant’s premises, when said condition was either

                known to Defendant or had existed for a sufficient length of time such that Defendant

                should have known of same had Defendant exercised reasonable care.

          13.      As a result, while Plaintiff, JAMES FELIX, was visiting Defendant, WAL-

MART’s business, his vehicle struck a pothole, sustaining injuries as set forth.

          14.      As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

bodily injury in and about his body and extremities, resulting in pain and suffering, disability,

disfigurement, permanent and significant scarring, mental anguish, loss of the capacity for the

enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of

earning, loss of the ability to earn money, and aggravation of previously existing condition. The

losses are either permanent or continuing and Plaintiff, JAMES FELIX will suffer the losses in the

future.

          WHEREFORE, the Plaintiff, JAMES FELIX, demands judgment for damages against

Defendant, WAL-MART, for personal injury including the losses enumerated herein, costs,

interest and for other such relief as may be just and equitable and otherwise deemed proper by

the Court.

COUNT II: PLAINTIFF, PENELOPE STANLEY, CLAIM OF NEGLIGENCE AGAINST
                        DEFENDANT, WAL-MART

          15.      Plaintiff, PENELOPE STANLEY, adopts and realleges Paragraphs 1 through 9 as

fully set forth herein.




                                                    4


                                             EXHIBIT B
Case 6:21-cv-01186-PGB-GJK Document 2-1 Filed 07/21/21 Page 5 of 7 PageID 285




      16.      At said time and place, Plaintiff, PENELOPE STANLEY was a guest at the retail

establishment, lawfully upon the premises of the Defendant, WAL-MART, who owed Plaintiff,

PENELOPE STANLEY, a duty to exercise reasonable care for her safety.

      17.      At said time and place, Defendant, WAL-MART, breached its duty owed to

Plaintiff, PENELOPE STANLEY, by committing one or more of the following omissions or

commissions:

      e) Negligently failing to maintain or adequately maintain the parking lot, thus creating a

            hazardous condition to members of the public utilizing said parking lot, including the

            Plaintiff herein, thus creating an unreasonably dangerous condition for Plaintiff;

      f) Negligently failing to inspect or adequately inspect the parking lot, as specified

            above, to ascertain whether the pothole constituted a hazard to pedestrians utilizing

            said parking lot, including the Plaintiff herein, thus creating an unreasonably

            dangerous condition to the Plaintiff;

      g) Negligently failing to inspect or adequately warn the Plaintiff of the danger of the

            parking lot, when Defendant knew or through the exercise of reasonable care should

            have known that said parking lot was unreasonably dangerous and that Plaintiff was

            unaware of same; and

      h) Negligently failing to correct or adequately correct the unreasonably dangerous

            condition of the parking lot on Defendant’s premises, when said condition was either

            known to Defendant or had existed for a sufficient length of time such that Defendant

            should have known of same had Defendant exercised reasonable care.




                                                    5


                                          EXHIBIT B
Case 6:21-cv-01186-PGB-GJK Document 2-1 Filed 07/21/21 Page 6 of 7 PageID 286




       18.     As a result, while Plaintiff, PENELOPE STANLEY, was visiting Defendant,

WAL-MART’s business, the vehicle she occupied struck a pothole, sustaining injuries as set forth.

       19.     As a direct and proximate result of the negligence of Defendant, WAL-MART,

Plaintiff, PENELOPE STANLEY suffered bodily injury in and about her body and extremities,

resulting in pain and suffering, disability, disfigurement, permanent and significant scarring, mental

anguish, loss of the capacity for the enjoyment of life, expense of hospitalization, medical and

nursing care and treatment, loss of earning, loss of the ability to earn money, and aggravation of

previously existing condition.    The losses are either permanent or continuing and Plaintiff,

PENELOPE STANLEY will suffer the losses in the future.

       WHEREFORE, the Plaintiff, PENELOPE STANLEY, demands judgment for damages

against Defendant, WAL-MART STORES EAST LP, for personal injury including the losses

enumerated herein, costs, interest and for other such relief as may be just and equitable and

otherwise deemed proper by the Court.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs, JAMES FELIX and PENELOPE STANLEY, demand a jury trial on all issues

so triable of each and every one of the counts set forth above.

       RESPECTFULLY submitted this 11th day of November, 2020.



                                               /s/ Ashley M. Nelson
                                               Ashley M. Nelson, Esquire
                                               FBN: 1018349
                                               Morgan & Morgan, P.A.
                                               20 N. Orange Avenue
                                               Suite 1600
                                               Orlando, FL 32801
                                               Telephone:     (407) 867-4823



                                                  6


                                          EXHIBIT B
Case 6:21-cv-01186-PGB-GJK Document 2-1 Filed 07/21/21 Page 7 of 7 PageID 287




                                   Facsimile:     (407) 452-1632
                                   Primary email: ANelson@forthepeople.com
                                   Secondary email: MNunez@forthepeople.com
                                   Attorneys for Plaintiff




                                     7


                                EXHIBIT B
